Per Curiam.

By the terms of the renewal lease executed by the parties, if the tenant was in default in the payment of rent pursuant to the provisions of their expiring lease, the landlord was empowered "to add the amount of such arrearages to any monthly installment of rent payable hereunder and the same shall be payable to landlord as additional rent”. In view of this clause in the subsequent lease, as amplified by paragraph 35 thereof, it is beyond contradiction that the indebtedness for escalations in real estate taxes and the cost of living, expressly designated as additional rent under the original lease, retained its character as additional rent over the term described by the successor lease. Therefore, these arrears were an appropriate subject of recovery in this .sum*854mary proceeding (CCA, § 204; Real Property Actions and Proceedings Law, § 741, subd 5).
Order, entered November 6, 1975, affirmed, with $10 costs.
Concur: Dudley, J. P., Hughes and Riccobono, JJ.